Citation Nr: 0418739	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  03-18 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for lung cancer and 
prostate cancer, claimed as secondary to exposure to carbon 
tetrachloride and trichloroethylene.


WITNESSES AT HEARING ON APPEAL

The appellant, his spouse, and T.G.


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1961 to May 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Phoenix, Arizona Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In January 2004, the appellant testified at a personal 
hearing before the undersigned Veterans Law Judge sitting at 
the RO in Phoenix.  The transcript of the hearing is 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant asserts that his prostate cancer and lung 
cancer were incurred as a result of exposure to carbon 
tetrachloride and trichloroethylene during his period of 
active service.  

In April 2001, the appellant submitted a statement in support 
of his claim indicating that he was in receipt of Social 
Security Income benefits since January 2001.  On review, 
there is no indication that such records have been requested.  
The duty to assist particularly applies to relevant evidence 
known to be in the possession of the Federal Government, such 
as VA, or Social Security records.  See 38 C.F.R. § 3.159(c) 
(2) (2003).  Therefore, the RO must obtain all available 
records relating to the appellant's claim for Social Security 
disability benefits.

In March 2002, the appellant underwent a VA general medical 
examination.  The examiner conducted a prostate examination 
noting prostate cancer with no evidence of recurrence.  
Because the examiner did not discuss the etiology of the 
appellant's prostate cancer, the Board finds it helpful to 
obtain an opinion as to whether the prostate cancer was 
related to the claimed exposure to carbon tetrachloride 
and/or trichloroethylene while in service.  


Accordingly, this case is REMANDED to the RO for the 
following development:

1.  Request from the Social Security 
Administration, all records related to 
the appellant's claim for Social Security 
benefits including all medical records 
and copies of all decisions or 
adjudications.

2.  The claims folder should be returned 
to the examiner who performed the March 
2002 VA examination in order to provide 
an opinion as to whether prostate cancer 
is related to the claimed in-service 
exposure to carbon tetrachloride and 
trichloroethylene, expressing such 
opinion in terms of whether the 
disability is more likely, less likely, 
or at least as likely as not to be 
related to service or an in-service 
event.  

3.  Thereafter, the RO should re-
adjudicate this claim taking into 
consideration the newly obtained social 
security records and etiology opinion 
pertaining to prostate cancer.  If any 
benefit sought on appeal remains denied, 
the appellant should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The case should be returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




